                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

EDGAR SANDOVAL ROJAS
A/K/A EDGAR ROJAS,                                     Case No. 1:21-cv-190
      Plaintiff,
                                                       McFarland, J.
       vs.                                             Litkovitz, M.J.

UNITED STATES OF AMERICA, et al.,                      REPORT AND
     Defendants.                                       RECOMMENDATION



       This matter is before the Court on the parties’ joint motion to dismiss defendant

Progressive Direct Insurance Company a/k/a Progressive Insurance Company a/k/a Progressive

and defendant Gary Moore without prejudice. (Doc. 13).

       Plaintiff brings this case under the Federal Torts Claim Act (FTCA), 28 U.S.C. § 2671 et

seq. Plaintiff alleges that he was injured by an employee of the United States Postal Service

during an automobile collision. Plaintiff names as defendants the United States of America,

Postal Service employee Gary Moore, and Progressive Direct Insurance Company a/k/a

Progressive Insurance Company a/k/a Progressive, the provider of uninsured and/or underinsured

motorist coverage to plaintiff. (Doc. 1).

       In the joint motion, the parties state that there is no uninsured/underinsured motorist’s

coverage or medical payments coverage available to plaintiff pursuant to his policy of insurance

with defendant Progressive on the vehicle in question involved in this accident and, therefore,

Progressive is not a necessary party to this case at this time.

       In addition, the United States of America has answered and admitted in its answer that

defendant Gary Moore was an employee of the United States Postal Service and was working in

course and scope of his employment at the time of the subject collision. (Doc. 7). Accordingly,
the United States is the only permissible party defendant in this FTCA action. The parties request

that defendant Progressive Direct Insurance Company a/k/a Progressive Insurance Company a/k/a

Progressive and defendant Gary Moore be dismissed without prejudice. All other claims and

parties remain in this case. For good cause shown, the motion should be granted.

        It is therefore RECOMMENDED that this case be DISMISSED without prejudice

against defendant Progressive Direct Insurance Company a/k/a Progressive Insurance

Company a/k/a Progressive and defendant Gary Moore. All claims against defendant United

States of America remain pending.




Date:    7/15/2021
                                             Karen L. Litkovitz
                                             United States Magistrate Judge




                                                2
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


EDGAR SANDOVAL ROJAS
A/K/A EDGAR ROJAS,                                   Case No. 1:21-cv-190
      Plaintiff,
                                                     McFarland, J.
       vs.                                           Litkovitz, M.J.

UNITED STATES OF AMERICA, et al.,
     Defendants.


                                            NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after being served

with a copy thereof. That period may be extended further by the Court on timely motion by either

side for an extension of time. All objections shall specify the portion(s) of the R&R objected to,

and shall be accompanied by a memorandum of law in support of the objections. A party shall

respond to an opponent’s objections within FOURTEEN DAYS after being served with a copy

of those objections. Failure to make objections in accordance with this procedure may forfeit

rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947

(6th Cir. 1981).




                                                 3
